UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1959



MOHAMAD MOHAFUZUL KARIM,

                                              Plaintiff - Appellant,

          versus


STAPLES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
1976-AMD)


Submitted:   March 27, 2003                 Decided:   April 28, 2003


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mohamad Mohafuzul Karim, Appellant Pro Se. Abbey Gail Hairston,
Charles Frederick Walters, SEYFARTH SHAW, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mohamad Mohafuzul Karim seeks to appeal the district court’s

order denying his motion to reopen discovery and granting summary

judgment in favor of Staples on his hostile work environment claim.

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

      The district court’s order was entered on the docket on July

23, 2002. The notice of appeal was filed on August 23, 2002.           Thus,

Karim’s notice of appeal was filed one day out of time.            Because

Karim failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED


                                    2